DETAILED ACTION
The amendment filed on 12-14-2020 is acknowledged. Claims 81 and 85-86 have been amended. Claims 87-91 have been added. Claims 81-91 are pending. Claims 89 and 90 are withdrawn from consideration as being directed to a non-elected invention. Claims 81-88 and 91 are currently under examination.

Claim Rejections Maintained
35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejection of claims 81-88 and 91 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained for reasons of record. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.

Applicant argues:
1.  The Office acknowledges that the as-filed specification adequately describes the claimed invention as currently amended.
2.  The specification discloses that IgG and IgA antibodies are elicited in response to a recombinant version of pE.
Applicant’s arguments have been fully considered and deemed non-persuasive.

	With regard to Points 1 and 2, the amendment to the instant claims is insufficient to overcome the rejection as there is still no correlation between structure (i.e. the sequence of the variant pE protein) and its claimed function (i.e. to induce a directed immune response to H. influenzae). The instant claims encompass 136 different variants of the pE of SEQ ID NO:1 and the specification is silent with regard to the efficacy of any variant of pE (i.e. SEQ ID NO:1) in eliciting a directed immune response against H. influenzae. It is well settled within the immunological art that the alteration of a single amino acid can radically affect the immunogenicity of a given protein as well as impact its ability to elicit a directed immune response. Moreover, contrary to Applicant’s assertion, the Office did not indicate that the amended claims are properly described. The portion of the last action referred to by Applicant stated:
The fact that the pE protein is recognized as a virulence factor and that antibodies to pE can be found in donor serum does not correlate to pE (and variants thereof) being effective in the treatment of H. influenzae. The specification supports this position as it discloses that fact that pE induces an immunological response and is an important virulence factor for H. influenzae makes pE a suitable candidate for therapeutic and prophylactic administration. Applicant is reminded that the induction of antibodies does not correlate to the induction of a therapeutic response. Moreover, the specification is silent with regard to which of the variants, if any, would elicit a directed (therapeutic) immune response against H. influenzae in vivo. 

H. influenzae.

The instant claims are drawn to methods of eliciting a directed immune response against treating a Haemophilus influenza infection by the administration of a variants of SEQ ID NO:1 wherein said variants contain one or more variations selected from the deletion of residues 1-21 of SEQ ID NO:1; a Glu substitution of Lys at position 24 of SEQ ID NO:1; a Lys substitution of Arg at position 76 of SEQ ID NO:1; and a Val substitution of Lie at position 107 of SEQ ID NO:1.
The specification discloses a polypeptide consisting of SEQ ID NO:1 that corresponds to Haemophilus influenzae OMP protein E (pE). Polypeptides having the amino acid consisting of SEQ ID NO:1 meet the written description provision of 35 USC 112,  first paragraph to the degree it reads on recognizing anti-pE antibodies. However, the aforementioned claims are directed to encompass, the use of compositions comprising variants of a polypeptide with the amino acid sequence of SEQ ID NO:1 to elicit a directed immune response against Haemophilus influenzae infection. People of skill in the art require evidence that a benefit can be derived by the application of a given substance. The specification, as filed, is silent with regard to any polypeptide based on SEQ ID NO:1 having efficacy in eliciting a directed immune response against Haemophilus influenzae infection. Applicant describes the use of said compositions in a prophetic sense but fails to demonstrate the therapeutic efficacy of any polypeptide based on SEQ ID NO:1 in any animal system. While the skill in the art of immunology is high, to date, prediction of an immunological response for any given composition in any given animal is quite unpredictable. Given the lack of success in the art, the lack of working examples and the unpredictability of the generation of a directed immune response, none of the claimed  compositions meet the written description provision of 35 USC 112, first paragraph. The specification provides insufficient written description to support the genus encompassed by the claim.
The claims are drawn to a vast genus polypeptides (i.e. variants of pE) which induce a directed immune response against Haemophilus influenzae infections in a subject. To fulfill the written description requirements set forth under 35 USC § 112, first paragraph, the specification must describe at least a substantial number of the members of the claimed genus, or alternatively describe a representative member of the claimed genus, which shares a particularly defining feature common to at least a substantial number of the members of the claimed genus, which would enable the skilled artisan to immediately recognize and distinguish its members from others, so as to reasonably convey to the skilled artisan that Applicant has possession the claimed invention. To adequately describe the genus of pE based therapeutics, Applicant must adequately describe which “immunoepitopes” induce the claimed immune response. The specification, however, does not disclose distinguishing and identifying features of a representative number of members of the genus of therapeutics to which the claims are drawn, such as a correlation between the sequence of a given polypeptide (e.g. variant of pE) and its recited function (induction of a directed immune response against Haemophilus influenzae), so that the skilled artisan could immediately envision, or recognize at least a substantial number of members of the claimed genus of immunogenic compositions. The specification, as filed, is silent with regard to any polypeptide based on SEQ ID NO:1 having efficacy in eliciting a directed immune response against any Haemophilus influenzae infection. The specification fails to disclose which amino acid residues essential for the induction of the claimed immune response, or which amino acids might be added, replaced or deleted so that the resultant domain peptide retains the immunological characteristics of its parent, or by which other amino acids the essential amino acids might be replaced so that the resultant peptide retains the immunological characteristics of its parent. Therefore, the specification fails to adequately describe at least a substantial number of members of the genus of immunogenic compositions to which the claims refer.
The specification does not provide substantive evidence that the claimed compositions are capable of inducing a directed immune response against Haemophilus influenzae.  This demonstration is required for the skilled artisan to be able to use the claimed compositions for their intended purpose eliciting a directed immune response against Haemophilus influenzae. Without this demonstration, the skilled artisan would not be able to reasonably predict the outcome of the administration of the claimed vaccines, i.e. would not be able to accurately predict if therapeutic has been induced.  The ability to reasonably predict the capacity of a single bacterial immunogen to induce directed immune response from in vitro antibody reactivity studies is problematic.  Ellis (Vaccines, W.B. Saunders Company, Chapter 29, 1988, pages 568-574) exemplifies this problem in the recitation that "the key to the problem (of vaccine development) is the identification of the protein component of a virus or microbial pathogen that itself can elicit the production of protective antibodies"(page 572, second full paragraph).  Unfortunately, the art is replete with instances where even well characterized antigens that induce an in vitro neutralizing antibody response fail to elicit a directed (therapeutic) immune response in vivo. 

MPEP § 2163.02 states, “[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed' ”.  The courts have decided:

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

Without a proper description of the immunoepitopes engendered in SEQ ID NO:1, the skilled artisan cannot envision the detailed chemical structure of the encompassed proteins, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. The nucleic acid itself is required. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence.
Finally, University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404. 1405 held that:
...To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines Inc. , 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997);   In re Gosteli , 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."  Lockwood, 107 F.3d at 1572, 41 USPQ2datl966.
An adequate written description of a DNA, such as the cDNA of the recombinant plasmids and microorganisms of the '525 patent, "requires a precise definition, such as by structure, formula, chemical name, or physical properties," not a mere wish or plan for obtaining the claimed chemical invention.   Fiers v. Revel, 984 F.2d 1164, 1171, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993). Accordingly, "an adequate written description of a DNA requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it; what is required is a description of the DNA itself." Id.   at 1170, 25 USPQ2d at 1606.
The name cDNA is not itself a written description of that DNA; it conveys no distinguishing information concerning its identity. While the example provides a process for obtaining human insulin-encoding cDNA, there is no further information in the patent pertaining to that cDNA's relevant structural or physical characteristics; in other words, it thus does not describe human insulin cDNA. Describing a method of preparing a cDNA or even describing the protein that the cDNA encodes, as the example does, does not necessarily describe the cDNA itself. No sequence information indicating which nucleotides constitute human cDNA appears in the patent, as appears for rat cDNA in Example 5 of the patent. Accordingly, the specification does not provide a written description of the invention of claim 5.

The Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, paragraph 1, ``Written Description'' Requirement (66 FR 1099-1111, January 5, 2001) state, “[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was 'ready for patenting' such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention” (Id. at 1104).  Moreover, because the claims encompass a genus of variant species, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus.  However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has Applicant described distinguishing identifying characteristics sufficient to show that Applicant were in possession of the claimed invention at the time the application was filed.  
The Guidelines further state, “[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus” (Id. at 1106); accordingly, it follows that an adequate written description of a genus cannot be achieved in the absence of a disclosure of at least one species within the genus.  As evidenced by the teachings of Skolnick et al., the art is unpredictable.  Skolnick et al. (Trends in Biotechnology 18: 34-39, 2000) discloses the skilled artisan is well aware that assigning functional activities for any particular protein or protein family based upon sequence homology is inaccurate, in part because of the multifunctional nature of proteins (see, e.g., the abstract; and page 34, Sequence-based approaches to function prediction).  Even in situations where there is some confidence of a similar overall structure between two proteins, only experimental research can confirm the artisan's best guess as to the function of the structurally related protein (see, in particular, the abstract and Box 2).  Thus, one skilled in the art would not accept the assertion, which is based only upon an observed similarity in amino acid sequence that a variant of a given polypeptide would necessarily have a given immunological property. The instant specification has failed to teach or disclose immunogenic compositions comprising the claimed polypeptide (and variants thereof) against infections caused by Haemophilus influenzae. The specification fails to teach or disclose data that demonstrates that the claimed compositions can provide a directed immune response against Haemophilus influenzae. Consequently, there is no correlation between structure and function as required by the Written Description requirement.
Protein chemistry is probably one of the most unpredictable areas of biotechnology. Consequently, the effects of sequence dissimilarities upon protein structure and function cannot be predicted. Bowie et al (Science, 1990, 257:1306-1310) teach that an amino acid sequence encodes a message that determines the shape and function of a protein and that it is the ability of these proteins to fold into unique three-dimensional structures that allows them to function, carry out the instructions of the genome and form immunoepitopes. Bowie et al. further teach that the problem of predicting protein structure from sequence data and in turn utilizing predicted structural determinations to ascertain functional aspects of the protein is extremely complex. (column 1, page 1306). Bowie et al further teach that while it is known that many amino acid substitutions are possible in any given protein, the position within the protein's sequence where such amino acid substitutions can be made with a reasonable expectation of maintaining function are limited. Certain positions in the sequence are critical to the three dimensional structure/function relationship and these regions can tolerate only conservative substitutions or no substitutions (column 2, page 1306).  Additionally, antibodies specifically bind to given "immuno-epitopes" of the antigen and while all proteins will induce the production of antibodies, proteins with differing amino acid sequences will induce different antibodies. It is impossible to predict which proteins will induce protective antibodies. Since the change of a single amino acid in the protein sequence of the antigen can effectively abolish the interaction between an antigen and an antibody (Colman Res. Immunology, Jan 1994, Vol. 145, pages 33-36) a difference in even a single amino acid could radically affect the ability of a given antigen to induce protective immunity. As evidenced by Greenspan et al. (Nature Biotechnology 7: 936-937, 1999), defining epitopes is not as easy as it seems.  Greenspan et al. recommends defining an epitope by the structural characterization of the molecular interface between the antigen and the antibody is necessary to define an “epitope” (page 937, column 2).  According to Greenspan et al., an epitope will include residues that make contacts with a ligand, here the antibody, but are energetically neutral, or even destabilizing to binding.  Furthermore, an epitope will not include any residue not contacted by the antibody, even though substitution of such a residue might profoundly affect binding.  Accordingly, it follows that the immunoepitopes that can elicit a directed immune response to a given pathogen can only be identified empirically.
Consequently, given the lack of guidance in the specification as to which pE based polypeptides (i.e. variants of SEQ ID NO:1) have efficacy in eliciting a directed immune response against Haemophilus influenzae, none of the claimed polypeptides meet the written description provision of 35 USC 112, first paragraph. The species specifically disclosed are not representative of the genus because the genus is highly variant. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision. (See page 1115.).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The rejection of claims 81-88 and 91 on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,744,225 is maintained for reasons of record.

Applicant argues:
1.  The instant claims are drawn to methods inducing an immune response to Haemophilus influenzae infection whereas the patented claims are drawn to methods of treating a Haemophilus influenzae infection.
Applicant’s arguments have been fully considered and deemed non-persuasive.

	With regard to Point 1, the induction of a directed immune response against Haemophilus influenzae constitutes treating said infection. Consequently, the two claim sets, though worded differently, both are drawn to the same thing. Treatment of a Haemophilus influenzae infection would necessarily require a directed immune response against Haemophilus influenzae and vice versa.

As outlined previously, although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to methods of “treating” a Haemophilus influenza infection by the administration of a the polypeptide of SEQ ID NO:1 or a variant thereof comprising the deletion of residues 1-21 of SEQ ID NO:1 .

Conclusion

No claim is allowed.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A ZEMAN whose telephone number is (571)272-0866.  The examiner can normally be reached on Monday thru Friday; 6:30 am - 3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT A ZEMAN/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        March 16, 2021